FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 11/04/2022 in which claims 2 and 14-16 were canceled; claims 17-21 were withdrawn; and claims 1, 3 and 6 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 1 and 3-13 are under examination.

Withdrawn Objection
The objection to claim 6 for informality, is withdrawn, in view of Applicant’s amendment to claim 6.

Maintained/Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, and 3-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabliov et al (US 2010/0112073 A1) in view of Litner (US 6,620,419 B1; cited in IDS 03/02/2021) and Liu et al (US 2016/0120794 A1).
Regarding claims 1, 4-5, and 10, Sabliov teaches a composition comprising nanoparticle (nanocapsule) having a diameter of less than 1 µm containing alginate, soy lecithin, calcium chloride and a water-insoluble compound (Abstract; [0025]-[0027], [0032]-[0035], [0040]-[0042], [0044]-[0045], [0047], [0049]-[0050], [0071]; claims 1, 9 and 13). Sabliov teaches the composition comprises water ([0025], [0034] and [0055]).
However, Sabliov does not teach the pentapeptide of claim 1.
Regarding the pentapeptide of claim 1, Litner teaches palmitoyl-pentapeptide and encapsulation of the pentapeptide in nanocapsule/nanoparticle (Abstract; column 2, lines 58-end; columns 3-4; column 5, lines 40-end; column 6; Examples 1, 2 and 6; claims 1, 4, and 10-12). Litner teaches the palmitoyl-pentapeptide is palmitoyl-lys-thr-thr-lys-ser-OH (Examples 1, 2 and 6).
It would have been obvious to one of ordinary skill in the art to incorporate the palmitoyl-pentapeptide such as palmitoyl-lys-thr-thr-lys-ser-OH as the water-insoluble compound that is encapsulated in the nanocapsule/nanoparticle of Sabliov, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Litner indicated that palmitoyl-pentapeptide is suitable for encapsulation in nanocapsule/nanoparticle, and palmitoyl-pentapeptide is within the scope of the active compound that is suitable for encapsulation in the nanocapsule of Sabliov, as palmitoyl-pentapeptide is water-insoluble compound of Sabliov and per Liu, palmitoyl-pentapeptide is a hydrophobic ingredient that is advantageously encapsulated in nanoparticle/nanocapsule formulation so as to improve stability and skin penetration of the palmitoyl-pentapeptide via topical application (Liu: Abstract; [0010], [0012], [0030]-[0037], [0047]; claims 1-8), which is also the mode delivery of palmitoyl-pentapeptide in Litner to the skin (Litner: column 2, lines 58-end; claims 15 and 16). Thus, an ordinary artisan interested in maximizing stability and skin penetration of the palmitoyl-pentapeptide via topical application would have looked to encapsulating palmitoyl-pentapeptide in nanocapsule formulation, and achieve Applicant’s claimed invention with reasonable expectation of success.
Regarding claim 3, Litner teaches the palmitoyl-pentapeptide is palmitoyl-lys-thr-thr-lys-ser-OH (Examples 1, 2 and 6).
Regarding claims 6-8, Sabliov and Liu teaches concentration of water-insoluble compound such as palmitoyl-pentapeptide can be in the range of 0.01% to 10% (Sabliov: [0038] and claim 9; Liu: claims 5 and 6), and the amounts of the water-insoluble compound, alginate, lecithin and calcium chloride are optimizable per Sabliov to achieve the desired stability and small particle sizes (Sabliov: [0010], [0025], [0028]-[0029], [0042]-[0043], [0050]-[0051] and [0071]), Thus, it would have been obvious for an ordinary artisan to optimize the amount of pentapeptide relative to the alginate, lecithin and calcium chloride via routine optimization so as to achieve a nanocapsule with the desired stability and small particle sizes. As such, absent some demonstration of unexpected results from the claimed parameters, the optimization of the proportion of pentapeptide relative to alginate, lecithin and calcium chloride would have been obvious before the effective filing date of Applicant’s invention. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP §2144.05 (I)-(II).
Regarding claim 9, Sabliov teaches the particle sizes of the nanoparticle is around 150 nm ([0050]-[0051] and [0071]).
Regarding claim 11, Litner teaches the composition containing encapsulated palmitoyl-pentapeptide and water, wherein water is present in an amount of at least 90% by weight of the composition (Examples 1-2).
Regarding claim 12, Litner teaches the composition can further contain  surfactants, moisturizing agents, antioxidants, emollients, and humectant (column 6, lines 53-59; Examples 1-2; claim 12).
Regarding claim 13, Litner teaches the composition is in the form of a cream, emulsion, gel, milk, ointment or lotion (column 6, lines 46-50; claim 11).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 11/04/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that palmitoyl-pentapeptide of Lintner is not nonpolar and there is no reason for a skilled artisan to consider the palmitoyl-pentapeptide of Lintner for incorporation into Sabliov nanoparticle. (Remarks, page 5).

In response, the Examiner disagrees. As per paragraph [0031] of Liu, palmitoyl-pentapeptide KTTKS (palmitoyl-lys-thr-thr-lys-ser-OH) is defined as a hydrophobic or lipophilic ingredient. This is consistent with the disclosure from Linter which describes the palmitoyl pentapeptide as a peptide that has been modified to increase their lipophilicity (see Abstract of Litner). Thus, a skilled artisan would consider the palmitoyl-pentapeptide of Lintner for incorporation into Sabliov nanoparticle because, per paragraph [0026], Sabliov those nonpolar compounds would include lipids or lipid-soluble compounds, and the palmitoyl-pentapeptide of Lintner is indeed within the scope of the lipid-soluble compound indicated by Sabliov as suitable for encapsulation in the nanoparticle.

Applicant argues by alleging that the palmitoyl-pentapeptide of Liu is not truly nonpolar or hydrophobic, but instead bipolar and further alleged that a product data sheet from the internet for palmitoyl-pentapeptide (CAS No. 214047-00-4) indicated that that the solubility of palmitoyl-pentapeptide in distilled water is up to 2 mg/ml, thereby the palmitoyl-pentapeptide is not strictly nonpolar or hydrophobic. Applicant then alleged that the example of Liu describing palmitoyl-pentapeptide is “hydrophobic” was included in the oil phase with a surfactant, which would assist with the solubilizing of the polar pentapeptide portion of palmitoyl-pentapeptide into oil and thus, without surfactant, the solubility of bipolar palmitoyl-pentapeptide in oil is unlikely, evidencing that palmitoyl-pentapeptide is not truly nonpolar or hydrophobic. As such, Applicant alleged that palmitoyl-pentapeptide is not a non-polar compound and the skilled person would not have been motivated to encapsulate palmitoyl-pentapeptide in the nanoparticles of Sabliov, which were created to encapsulate nonpolar compound. (Remarks, bottom of page 5 to page 6).

In response, the Examiner disagrees. As discussed above, it is reiterated that per paragraph [0031] of Liu, palmitoyl-pentapeptide KTTKS is defined as a hydrophobic or lipophilic ingredient. This is consistent with the disclosure from Linter which describes the palmitoyl pentapeptide as a peptide that has been modified to increase their lipophilicity (see Abstract of Litner). Thus, a skilled artisan would have reasonable motivation to incorporate palmitoyl-pentapeptide of Lintner into Sabliov nanoparticle as the water-insoluble compound because, per paragraph [0026], Sabliov those nonpolar compounds would include lipids or lipid-soluble compounds, and the palmitoyl-pentapeptide of Lintner is indeed within the scope of the lipid-soluble compound indicated by Sabliov as suitable for encapsulation in the nanoparticle.

Applicant argues that palmitoyl-pentapeptide is known for its anti-wrinkle activity and the claimed invention relates to the delivery of palmitoyl-pentapeptide to skin and thus, a skilled artisan would not refer to a reference that relates to solubilization of colorants in food to impart a specific color such as those of Sabliov and is silent as to whether the nanoparticles can deliver a compound to the skin to efficaciously minimize wrinkles. (Remarks, page 6, 3rd paragraph).

In response, the Examiner disagrees. Paragraph [0016] of Sabliov teaches that any lipid-soluble compounds are suitable for encapsulation in the nanoparticle. Likewise, paragraph [0031] of Liu describes palmitoyl-pentapeptide KTTKS of Litner as a lipophilic or hydrophobic ingredient and establishes that palmitoyl-pentapeptide KTTKS is indeed suitable for encapsulation in nanoparticles formulation and would have been advantageously encapsulated in the nanoparticle formulation to improve stability and skin penetration of the palmitoyl-pentapeptide via topical application per Liu, which is also the mode of delivery of palmitoyl-pentapeptide in Litner to the skin. As such, the Examiner maintains the position that an ordinary artisan interested in maximizing stability and skin penetration of the palmitoyl-pentapeptide via topical application would have looked to encapsulating palmitoyl-pentapeptide in nanocapsule formulation, as there is reasonable motivation, as well as, a reasonable expectation of success in doing so based on the teachings and guidance from the cited prior arts.
As a result, for at least the reasons discussed above, claims 1 and 3-13 remain rejected as being obvious and unpatentable over the combined teachings of Sabliov, Litner and Liu, in the standing 103 rejection as set forth in this office action.




 Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613